DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claims 1, 9 and 14-18 are objected to because of the following informalities:
Regarding claim 1: it appears the colon at the end of line 2 should be a semicolon.
Also, the limitation “a second set of rails carried by the first set of rails that are perpendicular to the first set of rails extending in a second direction” would be in better form if written as, for example, ‘a second set of rails are carried by the first set of rails and extend in a second direction perpendicular to the first set of rails’.
Further, it appears the phrase “the second set of rails adapted to” should read ‘the second set of rails and adapted to’ since “adapted to” is referring to the “carriage”.
Regarding claims 9 and 18: the phrase “different from” would be in better form if written as ‘different than’.
Regarding claim 14: the phrase “the tool” should read ‘the power tool’ to be consistent with the rest of the claims.
Regarding claim 15: the phrase “on second carriage arm” should read ‘on a second carriage arm’.
Regarding claim 16: it appears the phrase “the power tool operative to” should read ‘the power tool and operative to’ since “operative to” is referring to the “sweeper”.
Regarding claim 17: the recitation “the first set” should read ‘the first set of rails’.
It appears the limitation “low friction interface allowing…” in line 12 should read, for example, ‘low friction interface while allowing…’
Further, it appears the recitation “altering the board physically moving the second set of rails transversely along first set of rails via the first low friction interface allowing…” should read, for example, ‘altering the board physically by moving the second set of rails transversely along the first set of rails via the first low friction interface while allowing…’
_______________________________________
Appropriate correction for the above list of issues is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL — The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 12-13 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Any claims not directly addressed are only rejected under 35 U.S.C. § 112(a) for being dependent on a rejected base claim.
Regarding claim 12: the claim recites “an independent central track”. However, written description of a feature that could be reasonably interpreted as an independent central track could not be found in the specification. Therefore, the claimed subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention. Correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-8 and 11-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. § 112(b) for being dependent on a rejected base claim.
Regarding claims 3-4, 7-8, 11, 13 and 17: the phrase “low friction interface” renders the claims indefinite because metes and bounds for the term “low” have not been set forth, and said term is subjective.
Regarding claims 4-6: the phrase “short member” renders the claims indefinite because metes and bounds for the term “short” have not been set forth, and said term is subjective.
Regarding claim 4: is it the short member or the second set of rails that defines a portion of the first low friction interface? It is being interpreted to be the short member that defines said portion.
Regarding claim 5: it is unclear if the “guide” is the same as or additional to the guide of claim 1. The guide is being interpreted to be additional to that of claim 1.
Regarding claim 8: there is no antecedent basis in the claim for “the first and second low friction interface”.
Further, it is unclear what is meant by “less than about 0.2” since neither of the upper or lower limits of “about” have been set forth. In other words, a number less than an unknown number is indefinite. The phrase is being interpreted to mean ‘less than 0.2’.
Regarding claims 11 and 13: there is no antecedent basis in the claims for “the second low friction interface” and “the second low friction”, respectively.
Regarding claim 14: there is no antecedent basis in the claim for “the manual manipulation of the tool”.
Regarding claim 15: it is unclear what structure each recitation of “at least one located on…” is referring to. The recitations are being interpreted to mean ‘at least one handle of the set of handles’.
Further, there is no antecedent basis in the claim for “the first carriage arm”.
Regarding claim 16: there is no antecedent basis in the claim for “the board”.
Regarding claim 17: the preamble states that the invention is a method for processing a plurality of boards. However, upon completing the steps of the method, only a single board will have been processed. Therefore, it is unclear what is meant by “processing boards”.
Further, the claim recites “a first set of rails extending in a transverse manner”. What feature are they transverse relative to? They are being interpreted to be transverse relative to a second set of rails.
Also, is the “at least one rail having a guide” one of the first set of rails, or additional to it? The at least one rail is being interpreted to be one of the first set of rails.
Furthermore, is the “at least one rail” and “guide” of line 5 the same as or additional to the at least one rail and guide of line 3? They are being interpreted to be additional.
Regarding claim 18: the recitation “wherein prior to attaching the power tool to the carriage, includes: securing the first set of rails to a surface that is different from the board” is worded awkwardly, making a clear understanding of the claim difficult. The claim is being interpreted to mean ‘further comprising securing the first set of rails to a surface other than the board prior to attaching the power tool to the carriage’. 
_______________________________________
Appropriate correction for the above list of issues is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 9-12 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Akiyama (US 2019/0061008 A1).
Regarding claim 1: Akiyama discloses an apparatus comprising:
a first set of rails (42, fig. 3) extending in a first direction;
a second set of rails (40) carried by the first set of rails, and the second set of rails extends in a second direction perpendicular to the first set of rails (see fig. 3);
a carriage (16, 28) carried by the second set of rails (40) and adapted to retain a power tool via tool holder (34); and
a guide (see fig. 3, the V-shaped portions) on at least one rail of the first set of rails (42).
Regarding claim 2, which depends on claim 1: Akiyama discloses the guide is an inverted V-shaped configuration (see fig. 3, the inverted V-shaped portions of rails 42).
Regarding claim 3, which depends on claim 1: Akiyama discloses a first low friction interface provided by rollers (43) between the first set of rails (42) and the second set of rails (40); and a second low friction interface provided by rollers (41) between the second set of rails (40) and the carriage (16, 28).
Regarding claim 4, which depends on claim 3: Akiyama discloses a short member (26) that extends between first and second ends of the second set of rails (40) and defining a portion of the first low friction interface (see fig. 3).
Regarding claim 5, which depends on claim 4: Akiyama discloses the V-shaped channels in short member (26) serve as a guide that engages the first set of rails 42 (see fig. 3).
Regarding claim 6, which depends on claim 5: Akiyama discloses the short member (26) has guides formed as V-shaped channels (see fig. 3).
Regarding claim 9, which depends on claim 1: Akiyama discloses the first set of rails are operative to be anchored to a surface (see fig. 3, the first set of rails 42 are anchored to the surface of bed 10), wherein the surface is different from that of a workpiece being processed (see fig. 3).
Regarding claim 10, which depends on claim 1: Akiyama discloses the inverted V-shaped channels in table (28) are guides on the second set of rails (40), and the channels have apexes (see fig. 3).
Regarding claim 11, which depends on claim 1: Akiyama discloses a set of arms extending from a central region of the carriage (16, 28) and defining a portion of the second low friction interface provided by the rollers (41) (see annotated fig. 3 of Akiyama below).

    PNG
    media_image1.png
    317
    601
    media_image1.png
    Greyscale

Annotated Figure 3 of Akiyama


Regarding claim 12, which depends on claim 11 and is being examined as best understood: Akiyama discloses the set of arms has a guide that is a V-shaped channel having an apex and is operative to engage with the second set of rails (40) (see annotated fig. 3 above, each of the arms have V-shaped channels that serve as guides).
Claim 1 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Boerckel et al. (US 4,735,531 A).
Regarding claim 1: Boerckel discloses an apparatus for altering boards comprising:
a first set of rails (12, 14) extending in a first direction (see fig. 1):
a second set of rails (38, 40) carried by the first set of rails and extend in a second direction perpendicular to the first set of rails (see fig. 1);
a carriage (42) carried by the second set of rails and adapted to retain a power tool (router 44, fig. 3); and
a guide (24) on at least one rail of the first set of rails (34).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-8 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Akiyama, in view of Henry (US 11,084,137 B1).
Regarding claim 7, which depends on claims 1: Akiyama is silent regarding the first low friction interface being an ultra-high molecular weight polyethylene.
However, in the same field of endeavor, Henry teaches linear guidance systems comprising rails for guiding routers; the guidance systems typically utilize linear bearings comprising low friction plastic such as ultra-high molecular weight plastic (“UHMW”) to provide an interface between the movable parts of the guidance system (col. 1, lns. 35-41).
Therefore, because Akiyama and Henry both teach providing low friction interfaces between movable parts, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the second low friction interface of Akiyama with that of Henry (i.e., replace the rollers 43 with linear bearings of UHMW polyethylene), since the substitution would result in the predictable use of a known type of low friction interface between the first and second sets of rails (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 8, which depends on claim 1 and is being examined as best understood: Ashworth is silent regarding a first and second low friction interface having a coefficient of friction less than 0.2.
However, Henry teaches providing low friction interfaces by utilizing linear bearings riding on metal rails and comprising low friction plastic such as ultra-high molecular weight plastic (“UHMW”) (see col. 1, lns. 35-41). Henry further teaches that a suitable range of coefficients of friction are empirically determinable, and for this reason applicant’s claimed range cannot be the basis for patentability as the skilled artisan would easily arrive at the claimed invention through routine experimentation, thereby rendering the claimed range obvious.
Regarding claim 13, which depends on claim 12: Akiyama is silent regarding the second low friction interface being an ultra-high molecular weight polyethylene.
However, Henry teaches linear guidance systems comprising rails for guiding routers. The guidance systems typically utilize linear bearings comprising low friction plastic such as ultra-high molecular weight plastic (“UHMW”) to provide an interface between the movable parts of the guidance system (col. 1, lns. 35-41).
Therefore, because Akiyama and Henry both teach providing low friction interfaces between movable parts, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the second low friction interface of Akiyama with that of Henry (i.e., replace the rollers 41 with linear bearings of UHMW polyethylene), since the substitution would result in the predictable use of a known type of low friction interface between second set of rail and the carriage (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
 Claims 14-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Boerckel, in view of Henry.
Regarding claims 14 and 15, which depend on claims 1 and 14: Boerckel discloses a set of handles on the sides of the power tool (44) adapted to permit manual manipulation of the tool (see fig. 3).
Boerckel is silent regarding the carriage (42) comprising the set of handles.
However, Henry teaches a carriage (33, fig. 1) comprising a handle (49) adapted to permit manual manipulation of a router (col. 5, lns. 41-44, and the Abstract).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boerckel such that the carriage comprises the handles, as taught by Henry, since it has been held that as long as the operation of a device remains unchanged, the rearrangement of known parts would be an obvious modification to a skilled artisan (MPEP 2144.04). 
Claims 17-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Boerckel.
Regarding claim 17: Boerckel discloses a method for processing boards comprising:
placing a workpiece (col. 4, lns. 1-3, “acoustic tile…or other workpiece”; also see 102, fig. 9) between a first set of rails (12, 14, fig. 1) extending in a transverse manner relative to a second set of rails (38, 40) (col. 1, lns. 60-63), at least one of the first set of rails having a guide (24, 26);
orienting the second set of rails (38, 40) on top of and perpendicular to the first set of rails (see fig. 1), said second set of rails extending in a longitudinal manner (see fig. 1), at least one of the second set of rails having a guide (90, 92), wherein there is a first low friction interface provided by rollers (28, 30, 32, figs. 3, 11) between the first set of rails (12, 14) and the second set of rails (38, 40);
attaching a power tool (router 44, fig. 3) to a carriage (42) coupled to the second set of rails (38, 40), wherein there is a second low friction interface provided by rollers (46, 48, 50, 52, figs. 3, 4) between the second set of rails (38, 40) and the carriage (42);
contacting the workpiece (102, fig. 9) with an implement (137, fig. 3) connected to the power tool (44);
altering the workpiece by manually (col. 3, lns. 9-12) and physically moving the carriage longitudinally along the second set of rails (38, 40) via the second low friction interface while allowing the implement to contact the workpiece (see fig. 1); and
further altering the workpiece by physically moving the second set of rails transversely along first set of rails via the first low friction interface while allowing the implement to contact the workpiece (see fig. 1).
Boerckel does not explicitly disclose that the workpiece is a board. However, because Boerckel discloses that it can be workpieces other than an acoustic tile (col. 4, lns. 1-3, “acoustic tile…or other workpiece”), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the workpiece can be a board since it is well-known to use routers to process boards.
Regarding claim 18, which depends on claim 17 and is being examined as best understood: Boerckel discloses securing the first set of rails (12, 14, fig. 1) to a surface (10) that is different from the board (102, fig. 9).
Boerckel does not explicitly disclose that the rails are secured to the surface prior to attaching the power tool (44, fig. 3) to the carriage (42).
However, applicant has not set forth any new or unexpected results produced by securing the rails to the surface prior to attaching the power tool to the carriage. Therefore, the claim limitation cannot be the basis for patentability as determining when to secure the rails to the surface must be considered to be within the level of ordinary skill in the art since the order would not affect processing of the board as long as the rails are secured to the surface and the power tool is attached to the carriage before processing of the board is attempted.
Regarding claim 19, which depends on claim 17: Boerckel discloses vacuuming debris generated by altering the board (102, fig. 9) with a vacuum attached adjacent to the power tool (44, fig. 3) (also see col. 5, lns. 21-27 and fig. 1).
Claims 16 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Boerckel, in view of Remmele et al. (US 5,031,678 A)
Regarding claims 16 and 20, which depend on claims 1 and 17: Boerckel discloses dust or debris removal means in the form of a carriage arm (housing 128) connected via a hose to a vacuum (col. 5, lns. 3-10 and 21-23; also see figs. 2, 12).
Boerckel is silent regarding sweeping debris generated by altering the board with a sweeper that is connected to the carriage arm.
However, in the same field of endeavor, Remmele teaches a carriage (2, fig. 1) having a power tool (“mortising machine”) attached to it via column (4). The carriage includes an arm (17) comprising a debris removal device (suction device 10). And there is a sweeper (28, 29) connected to the carriage arm for sweeping debris generated by altering a workpiece (7, fig. 1).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Boerckel’s carriage arm with a sweeper for sweeping debris generated by altering the board, thereby enabling Boerckel to remove almost all of the debris, as taught by Remmele (col. 1, lns. 34-38). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753